Citation Nr: 0025742	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for a recurrent 
bilateral ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1969 
to January 1972, and from September 1973 to December 1992, 
appealed that decision to the Board.

The Board remanded these claims to the RO in June 1999 for 
additional development, which has since been completed.  In 
March 2000, the RO increased the evaluation assigned to the 
veteran's COPD from 10 percent to 30 percent.  As this is not 
the highest evaluation available under the rating schedule, 
it is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's COPD is manifested by an FEV-1 value of 84 
percent of that predicted, an FEV-1/FVC ratio of 69 percent 
of that predicted, and a DLCO (SB) of 103 percent of that 
predicted.

2.  The veteran's left ankle has full range of motion, and 
his right ankle has almost full range of motion.

3.  The veteran does not have objective evidence of pain on 
motion of the ankles.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.97, 
Diagnostic Code 6604 (1999).

2.  The criteria for a disability evaluation in excess of 10 
percent for a recurrent bilateral ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).



I.  COPD

A September 1994 rating decision granted service connection 
for COPD, and awarded a 10 percent disability evaluation.  
The level of disability attributable to COPD has remained 
substantially static until this current claim.  As noted 
above, a March 2000 rating decision granted a 30 percent 
evaluation for this disability under Diagnostic Code 6604.

The veteran was provided a pulmonary function test in January 
1998 as a result of this current claim.  His FEV-1 was 92 
percent of that predicted, and his FEV-1/FVC ratio was 74 
percent of that predicted, after use of a bronchodilator.  
Neither a DLCO score nor a maximum oxygen consumption score 
was contained in that report.

In December 1998, a VA pulmonary examination was provided, 
but a pulmonary function test was not given.  The veteran 
informed the examiner that he had a productive cough in the 
morning, which would subside after an hour.  The veteran also 
reported dyspnea after climbing two flights of stairs, or 
after walking about a quarter of a mile.  He also reported 
losing about 43 pounds over the previous ten months.  

As a result of the Board's June 1999 remand, the veteran was 
provided a VA pulmonary function test in November 1999.  His 
FEV-1 was 84 percent of that predicted, and his FEV-1/FVC was 
69 percent of that predicted.  His DLCO (SB) was 103 percent 
of that predicted.  Each score is after a bronchodilator was 
used; poorer results were noted before a bronchodilator was 
used.  The veteran weighed 165 pounds and was 68 inches tall.

Diagnostic Code 6604 provides that a 30 percent evaluation is 
warranted for COPD when the FEV-1 is 56 to 70 percent of that 
predicted, or; FEV-1/FVC is 56 to 70 percent of that 
predicted, or; DLCO (SB) is 56 to 65 percent of that 
predicted.  A 60 percent evaluation is warranted when the 
FEV-1 is 40 to 55 percent of that predicted, or; FEV-1/FVC is 
40 to 55 percent of that predicted, or; DLCO (SB) is 40 to 55 
percent of that predicted, or; maximum oxygen consumption is 
15 to 20 ml/kg/min (with cardiorespiratory limit).  More 
severe diagnostic findings would warrant a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  

Applying the most recent findings to the schedular criteria, 
the Board finds that the preponderance of the evidence is 
against a 60 percent evaluation for COPD.  In this regard, 
the veteran's FEV-1/FVC ratio was 69 percent of that 
predicted, which is the reason the RO granted a 30 percent 
evaluation.  His other readings placed the veteran at a 10 
percent disability evaluation, applying the schedular 
criteria.  There is no evidence that would reflect that the 
veteran's pulmonary function results reflect the criteria for 
a 60 percent evaluation.  As such, the Board finds that the 
preponderance of the evidence is against a 60 percent 
evaluation.  In so doing, the Board notes that the most 
recent pulmonary function test showed a greater diminished 
lung capacity than the January 1998 test.

II.  Ankles

A January 1994 rating decision granted service connection for 
recurrent sprains of the ankles, and assigned a 10 percent 
disability evaluation in the aggregate; the RO did not assign 
separate evaluations to each disability.  This evaluation has 
continued to the time of this current claim, reflecting that 
the veteran's level of impairment due to this disability has 
remained static.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  By way of 
reference, Plate II of 38 C.F.R. § 4.71 provides that full 
range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (1999).  In DeLuca v. Brown, the Court held 
that functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran was provided a VA examination in January 1998.  
The veteran reported in-service injuries and surgeries.  The 
examiner stated that the veteran's range of motion of the 
ankles was normal, with no valgus angulation.  The examiner 
who conducted the December 1998 VA examination stated that 
the veteran's gait appeared normal, although his right foot 
turned laterally while walking.  The veteran informed that 
examiner that his ankle disorder forced him to wear heavy 
lace-up boots.  Range of motion studies are not contained in 
the resulting report.

As a result of the Board's June 1999 remand, the veteran was 
provided his most recent VA examination in November 1999.  
The veteran reported that his ankles were painful in cold 
weather, and that he used high-topped boots for support.  The 
examiner stated that the veteran walked with a steady gait, 
and there was no tenderness in either ankle.  The left ankle 
had 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Range of motion of the right ankle was 20 degrees 
of dorsiflexion and 40 degrees of plantar flexion.  X-rays of 
the ankles were negative.

As noted above, the RO has assigned a combined 10 percent 
disability evaluation for the veteran's ankle disorder by 
analogy under Diagnostic Code 5010, which evaluates post-
traumatic arthritis, which in turn uses limitation of motion 
as the criteria to evaluate a disability.  38 C.F.R. § 4.20.  
As there is no evidence that the veteran has arthritis of the 
ankles, the Board finds that Diagnostic Code 5271, which 
rates limitation of motion of the ankle directly, is a more 
appropriate code.  This is essentially the same method by 
which the RO evaluated the veteran's disability.  That code 
provides a 10 percent evaluation for moderate loss of range 
of motion, and a 20 percent evaluation, the highest 
available, for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent evaluation assigned in the 
aggregate.  While at first glance it would appear that 
separate evaluations should be assigned to each ankle, the 
most recent evidence of record reflects that the veteran has 
full range of motion of the left ankle, and a nearly 
imperceptible loss of range of motion of the right ankle.  In 
addition, the examiner noted an absence of tenderness at the 
time of the November 1999 VA examination.  That is, there was 
no objective evidence of pain on use at that time.  This 
evidence would, if anything, comport with a noncompensable 
evaluation for each ankle.  As such, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 10 percent rating for 
bilateral ankle sprain.

In denying an increased evaluation, the Board has considered 
the Court's holding in DeLuca, supra.  However, in the 
absence of objective evidence of pain on use, a higher 
evaluation is not warranted. The Board has also considered 
the potential applicability of other diagnostic codes.  
Diagnostic Code 5262 provides that malunion of the tibia and 
fibula resulting in moderate ankle disability warrants a 20 
percent evaluation, with higher evaluations assigned for even 
greater levels of disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (1999).  However, as the veteran does not currently 
suffer from malunion of the tibia and fibula, as shown by X-
ray in November 1999, the Board finds that an evaluation is 
not warranted under this code.  Similarly, as the veteran has 
almost normal range of motion, the Board finds that a higher 
evaluation is not warranted under the diagnostic codes that 
contemplate evaluations based upon ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272 (1999).



III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that the disabilities 
under consideration have resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  The veteran informed the examiner who 
performed the pulmonary portion of the November 1999 VA 
examination that he was employed as a carpenter and an 
electrician.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for chronic obstructive 
pulmonary disease is denied.

An evaluation in excess of 10 percent for a recurrent 
bilateral ankle sprain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

